Per Curiam.
The plaintiff, a child six years of age, while being drawn on a sled by another child, across Fourth street, near the corner of Washington street, in Hoboken, was trodden on by one of the horses attached to a wagon of the defendant, and quite seriously injured. The jury concluded from the testimony that the accident to the plaintiff was due to negligence om the part of the defendant’s driver. This conclusion is not against the preponderance of the evidence.
The damages were assessed at the sum of $1,500; and we are asked to make this rule absolute on -the ground that they are excessive. The evidence submitted as to the character of the plaintiff’s injuries shows that they were severe, and that it is improbable that the plaintiff will -ever entirely recover from their effects. Under the circumstances we do not consider that we would be justified in setting aside the verdict for this reason, or in reducing it.
The rule to show cause should be discharged.